Appeal by the defendant from a judgment of the County Court, Rockland County (Resnik, J.), rendered November 20, 2003, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that judgment is affirmed.
Appellate review of the issue raised by the defendant was knowingly, intelligently, and voluntarily waived by him as part of his plea agreement (see People v Muniz, 91 NY2d 570 [1998]; People v Callahan, 80 NY2d 273 [1992]; People v Seaberg, 74 NY2d 1 [1989]; People v Moissett, 76 NY2d 909, 911 [1990]). Adams, J.P., Cozier, Ritter and Skelos, JJ., concur.